DETAILED ACTION  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

	This is a Final Action in response to a communication filed on January 19, 2021 in response to U.S. Patent Application No. 16/380,482 filed on March 21, 2019. The applicant claims priority benefit from U.S. Provisional Application No. 62/619,838 filed on January 21, 2018.  Insofar as the applicant has filed the non-provisional application more than one year after filing the provisional application, priority to the provisional filing date may not be claimed.  Claims 1, 8, 9, 16 and 17 have been amended. Claims 1 – 17 are pending and have been examined.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments 

Applicant's arguments filed on January 19, 2021 have been fully considered.

Insofar as Applicant has filed Replacement Drawings of Figures 2A and 2B the objections are withdrawn. 

With respect to the Section 101 rejection applicant asserts that the claims are not directed to any fundamental economic practice in that they recite ‘visually displaying portfolio components'  whereby the claimed 'visual display' corresponds to information imported via a user interface and used to generate metrics that provide the basis for the visual display, (Remarks pp. 8 – 9). The generating of a performance metric for each component in a portfolio in comparison to an identified alternative component, including the identification of an alternative portfolio component, involves fundamental economic practice. Indeed, the Abstract of the application states that the invention involves methods and systems for evaluating and visually displaying the performance of individual components of a portfolio of assets.  

Further, the Applicant asserts that the claims can only be implemented by a machine and not human action, (Remarks, p. 10). Examiner respectfully disagrees. The machine elements serve as tools to implement the abstract idea. 

The Applicant further asserts that the elements of the claims integrate into a practical application in that they recite “effecting a transformation, or reduction of a particular article to a different state or thing” namely, the imported information is transformed into replicability and 

The claim elements use generic computing components to implement the abstract idea and do not integrate the abstract idea into a practical application. The claims are an improvement to a business method, they are not the inventive concept contemplated by the 2019 PEG guidelines, such an improvement to the functioning of a computer or technology. The Section 101 rejection is maintained.

With respect to the Section 103 rejection, Applicant asserts that features in the amended claims, particularly “generating a visual display that charts the performance metric of each of the plurality of components of the portfolio against the replicability metric of each of the plurality of components of the portfolio within a graphical user interface, the visual display including an icon corresponding to each component, wherein a size of the icon corresponds to a size of the respective component relative to a size of the portfolio, and wherein components having a replicability metric above a threshold are  illustrated in the visual display”  are not disclosed, either alone or in combination, by the cited references, Wakeman, Martin, Sloan and Muralidhar, (Remarks, pp. 11 – 12). Applicant’s arguments are persuasive. Wakeman discloses analyzing financial assets and a performance scenario analysis module that can calculate performance metrics for investment portfolios. Martin discloses graphically building weighted search queries but not a “visual display that charts the performance metric of each of the plurality of components of the portfolio against the replicability metric.”  Sloan discloses Muralidhar discloses imposing constraints on trade strategy recommendations. A search of the prior art and a STIC Search Report have not found any references that disclose the features of the amended claims. In light of the aforementioned, the Section 103 rejection is withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1– 8 are directed to a method for analyzing portfolio components.  Claims 9 - 16 are directed to a system for analyzing portfolio components. Claim 17 is directed to a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for analyzing portfolio components. Therefore, on its face, each of Claims 1 – 17 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a method for visually displaying portfolio components, the method comprising: receiving imported information via a user interface regarding a portfolio comprising a plurality of components; identifying at least one alternative component for each component of the portfolio based on the imported information, wherein each alternative component is associated with a replicability metric based on an identified similarity to the respective component of the portfolio; generating a performance metric for each component of the portfolio, wherein the performance metric is based on a comparison of performance of the respective component against performance of the at least one identified alternative component; and generating a visual display that charts the performance metric of each of the plurality of components of the portfolio against the replicability metric of each of the plurality of components of the portfolio within a graphical user interface, the visual display including an icon corresponding to each component, wherein a size of the icon corresponds to a size of the respective component relative to a size of the portfolio, and wherein components having a replicability metric above a threshold are illustrated in the visual display. The abstract idea recited in claim 1 is the underlined portions of the claim indicated above. The abstract idea recites analyzing components in a portfolio and comparing their respective performance to identified alternative components which involves fundamental economic practices including  hedging and mitigating risk falling under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 9 and 17 are abstract for similar reasons. The abstract idea also recites a mental process. The claims also recite a mental process which can be performed in the human mind. The receiving information regarding portfolio components is observation. The identifying alternative components is evaluation and judgment. The comparing of performance between component and alternative component is evaluation. The charting of the performance metric of components against replicability metric is evaluation.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a method for visually displaying portfolio components, the method comprising: receiving imported information via a user interface regarding a portfolio comprising a plurality of components; identifying at least one alternative component for each component of the portfolio based on the imported information, wherein each alternative component is associated with a replicability metric based on an identified similarity to the respective component of the portfolio; generating a performance metric for each component of the portfolio, wherein the performance metric is based on a comparison of performance of the respective component against performance of the at least one identified alternative component; and generating a visual display that charts the performance metric of each of the plurality of components of the portfolio against the replicability metric of each of the plurality of components of the portfolio within a graphical user interface, the visual display including an icon corresponding to each component, wherein a size of the icon corresponds to a size of the respective component relative to a size of the portfolio, and wherein components having a replicability metric above a threshold are illustrated in the visual display. The additional elements of claim 1 are the underlined portions of the claim indicated above and amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of Claim 1 amount to no more than instructions to implement the abstract idea with generic computer components, processors, memory and software. Based on the aforementioned, the additional elements of Claim 1 fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 10 (identifying an underperforming component to swap based on location of corresponding icon), Claims 3 and 11 (making suggestion regarding replacement based on constructed target portfolio blend), Claims 4 and 12 (extracting metrics of underperforming portfolio and constructing target portfolio), Claims 5 and 13 (receiving input to replace underperforming component, selling underperforming component and purchasing alternative component), Claims 6 and 14 (receiving input to add an alternative component to a watch list), Claims 7 and 15 (storing a trigger to swap alternative component with underperforming component when conditions are met) and Claims 8 and 16 (filtering replicability metrics based on a threshold) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 17 are not patent eligible. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/GEORGE N. PROIOS/Examiner, Art Unit 3694            

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        4/7/2021